Citation Nr: 1204454	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  06-03 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a service connection claim for bilateral hearing loss, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from May 1984 to November 1995.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In January 2005, the RO declined to reopen service connection for bilateral hearing loss.  The RO denied service connection for PTSD in December 2005.  In May 2007, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.

Irrespective of the RO's action in January 2005, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of service connection for bilateral hearing loss.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In June 2010, the Board remanded this case.  The Board noted that it was reframing the psychiatric issue, as a claim for an acquired psychiatric disability to include PTSD, pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.).  The Board remanded the claims for the RO to provide the Veteran with proper notice, for the RO to obtain additional VA treatment records, and to give the Veteran the opportunity to sign the proper release for VA to obtain private treatment records.  The directives of the June 2010 Board remand were substantially complied with.



The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for bilateral hearing loss was denied by a February 1999 Board decision.  He did not file an appeal. 

2.  The evidence received since the February 1999 Board decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.

3.  The Veteran's psychiatric disorder (claimed as PTSD) was incurred in, or caused by, his military service. 


CONCLUSIONS OF LAW

1.  The February 1999 Board decision that denied entitlement to service connection for bilateral hearing loss is final. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).

2.  Evidence received since the February 1999 Board decision that denied entitlement to service connection for bilateral hearing loss is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for service connection for an acquired psychiatric disorder (claimed as PTSD) have been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board reopens service connection for bilateral hearing loss on the basis of new and material evidence being received and grants service connection for a psychiatric disorder (claimed as PTSD).  With the exception of the issue addressed in the remand section below, these awards represent a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.


II.  New and Material Evidence

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).


A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's claim of entitlement to service connection for bilateral hearing loss was initially denied by a February 1996 RO decision on the grounds that the medical evidence of record failed to show that this disability had been clinically diagnosed on a post-service VA examination.  The service treatment records noted  a diagnosis of mild left ear hearing loss.  Audio examinations in July 1993 and October 1994 noted decibel losses of 35 and 25, respectively, in the left ear at 4,000 Hertz.  The most recent post-service examination in February 1996 showed that hearing was within normal limits bilaterally.  
 
In denying the claim in February 1996, the RO noted that there was no evidence of chronic hearing loss on VA examination, nor was it shown in the service treatment records.  The Veteran appealed this decision to the Board.

The Veteran testified at a July 1998 Board hearing that he was exposed to high level aircraft sounds as his military occupational specialty was jet aircraft mechanic.  It was further noted that the RO had granted service connection for tinnitus.

In February 1999, the Board denied service connection for hearing loss on the basis that the post-service medical records did not demonstrate the presence of a bilateral hearing loss disability.  The Veteran was provided a copy of the February 1999 Board decision and notified of his appellate rights but the Veteran did not appeal the Board's decision.  Therefore, the December 1999 Board decision is final. See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.
 
The Veteran filed a claim to reopen service connection for hearing loss in August 2004.  A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In this regard, the Board notes that, in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

The Board also notes that, for purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Evidence obtained since the February 1999 Board decision includes an April 2010 VA audiology consult noting a diagnosis of hearing loss or hearing impairment.  An April 2010 VA treatment record also notes the possibility of an acoustic tumor.  

The evidence submitted since the February 1999 decision raises a reasonable possibility of substantiating the service connection claim for bilateral hearing loss.  Specifically, a VA treatment record notes that the Veteran has a diagnosis of bilateral hearing loss.  This evidence was not previously considered by VA and supports the presence of a current hearing loss disability, which was not of record in the prior denial in February 1999.  For purposes of determining whether new and material evidence has been received, the credibility of the evidence is presumed.  See Justus, 3 Vet. App. at 512-513.  As the additional evidence is new and material, the claim of entitlement to service connection for bilateral hearing loss is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).



III.  Service Connection for psychiatric disorder

The Veteran seeks service connection for an acquired psychiatric disorder claimed as PTSD.  He has asserted a couple of stressors related to his PTSD.  He has stated that in the summer of 1985 in Homer, Alaska, he was on a search and rescue mission requiring him to help fight a fire on a ship.  He had no previous firefighting experience and feared for his life.  He also stated that during a search and rescue mission at the Air Station in Cape Cod he was in an aircraft that was struck by lightning causing the tip of the wing to be blown apart.  They had to have an emergency landing but he thought they were going to crash.  

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

To establish entitlement to service connection for PTSD a veteran must provide medical evidence diagnosing PTSD; a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) . 

With regard to stressor verification, the VA regulation at 38 C.F.R. 3.304(f) has recently been amended by the Secretary of Veterans Affairs, by the addition a new paragraph which liberalizes, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The paragraph reads as follows:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement. See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden  v. Derwinski, 2 Vet. App. 97, 101 (1992). 

The Veteran's service treatment records are negative for any findings of a psychiatric disability.  However, the Veteran submitted a copy of a Letter of Appreciation from the U.S. Coast Guard Air Station in Cape Cod commending the Veteran for his performance in an emergency evacuation of a crewman in June 1990, during which time the aircraft was struck by lightning and sustained damage to the wingtip and nose cone.  

After service, a February 2006 statement from a private physician notes that the Veteran was first seen in September 2005 for treatment of problems with controlling his temper.  It was noted that the Veteran had told a VA teacher about his angry episodes and it was suggested that the Veteran might have PTSD.  The Veteran sought help with a psychologist in September 2005 for PTSD.  He also was diagnosed with major depression and was referred for psychiatric evaluation and treatment.  He had no previous history of a psychiatric disorder.  It was noted that two unusual and potentially life-threatening events did occur while he was in the service.  On one occasion, lightning struck the airplane he was riding in.  He still had nightmares about this.  On the other occasion, he had to put out a fire on a boat while in Alaska.  He had some occasions when he would not recall his dreams but would wake up screaming.  The physician stated that his initial diagnosis was bipolar, mixed type moderate with need to rule out attention deficit and hyperactivity disorder (ADHD).  It was also mentioned that the previous psychologist had diagnosed major depression and PTSD. 

Another letter from the Veteran's private physician was submitted in April 2006, which noted that the Veteran continued to experience episodes of irritability, especially when discussing the Coast Guard.  It was noted that the Veteran's PTSD was exacerbated.

In August 2006, the Veteran underwent VA examination.  The Veteran's past psychiatric treatment starting in September 2005 was noted.  The Veteran's family and work history also was noted.  The Veteran reportedly worked as a civilian for the Coast Guard after his discharge but had to leave his job because he could not manage the stress.  The examiner noted that the Veteran reported that he had no other psychiatric treatment prior to September 2005 and that he had initially sought treatment because of anger and his job problems.  In assessing the criterion A for PTSD, the Veteran noted the event in which he had to fight the fire on the boat, and when the plane he was flying in was struck by lightning.  The Veteran remembered being very frightened and thinking he would die, but no one was injured.  With respect to re-experiencing symptoms, the Veteran reported that he had thoughts of his experiences in the Coast Guard "from time to time."  He indicated no distress in discussing the incidents in the Coast Guard.  Regarding avoidance and numbing, he reported that his symptoms had improved considerably since he stopped dealing with the Coast Guard and no longer saw people in uniform.  However, he denied avoiding anything specifically.  In addressing hyperarousal, the Veteran reported that for the last few years he had a lot of difficulty sleeping and only slept about three hours, even with medications.  Regarding depressive symptoms, the Veteran reported that he had been quite depressed.  Lately he had been depressed about not working and his relationship with his wife.  He denied experiencing any panic attacks.

On mental status examination, the Veteran was mildly anxious and described a depressed mood.  He reported that sometimes he heard murmuring in the background at home and sometimes thought that there were children in the house, when no one was there.  He also stated that he had been "forgetting everything."  The examiner gave an Axis I diagnosis of major depressive disorder with a history of psychotic features, anxiety disorder, and probable ADHD by history.  The examiner commented that the Veteran apparently developed some paranoid delusions related to the stressful situation in his job.  There was no indication in any of the Veteran's records of specific PTSD symptoms or how he was determined to meet those criteria.  His private psychiatrist indicates that his psychologist diagnosed him with PTSD but there is no information from the psychologist about this diagnosis.

In the present examination, the Veteran reported two significant traumatic experiences while he served in the Coast Guard, but he indicated no distress associated with reporting these incidents.  He also did not indicate being bothered by current nightmares or intrusive thoughts.  He reported that when things were very stressful in his job, he was having frequent bad dreams of these incidents, but not since he left the job in February.  He did not indicate any avoidance of specific trauma-related reminders.  He also did not indicate any numbing restriction of affect or isolation from others.  Therefore, the examiner determined that he did not meet the criteria for PTSD.  

The examiner also found that based on the available information, there was not sufficient evidence to link his depression and anxiety to those specific events in the Coast Guard.  Thus, it was the examiner's opinion that it was less likely as not that the Veteran's psychiatric condition was associated directly with the traumatic experiences in the Coast Guard.  The Veteran apparently experienced the second trauma in 1990 but there was no indication from the Veteran's description of his history or from his treatment history that he developed any problems associated with those incidents in the years following.  He did not seek any type of psychiatric treatment until 15 years later and at that time was seeking treatment primarily for difficulty managing anger while trying to cope with several psychosocial stressors in his home life and job.

The Veteran's private physician provided an April 2007 letter noting that the Veteran's bipolar disorder seemed to be in remission but that his PTSD continued.  He had two major areas where his PTSD symptoms were of concern and he continued to have nightmares and flashbacks especially about the boat fire and the lightning hitting his airplane twice, and the circumstances of his discharge from active duty with the Coast Guard.  

A September 2009 statement from the Veteran's private licensed social worker also was submitted.  The letter noted that the Veteran had attended individual and family sessions over the past several years for ongoing symptoms of PTSD.  He continued to suffer with exaggerated startle response, mild paranoid ideation, and poor mood regulation.  If he was triggered by memories of his military service-related trauma, the above symptoms were heightened.  He could become agitated and obsessive on those occasions and his functioning was severely impaired.  

Finally, a February 2011 VA primary care note shows the Veteran presented for evaluation and management of multiple problems including bipolar disorder.  It was assessed that the Veteran had a positive PTSD screen with three out of four positive.  Two especially troublesome experiences in service affected him with nightmares, avoidance, and being hypervigilant including helping to extinguish a fire as a new Coast Guardsman, and flying in a plane that was struck by lightning.

After a careful review of the evidence of record, the Board finds that the Veteran suffers from an acquired psychiatric disorder including PTSD and that this condition is related to being in a plane in service that was struck by lightning and had to have an emergency landing.  In making this determination, the Board notes that the Veteran is competent to report that he felt afraid for his life on the plane after he saw the wing struck by lightning.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge.  Such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994). 

Moreover, the Board finds no reason to doubt the credibility of the Veteran in reporting that he feared for his life after seeing the lightning strike the plane.  The Veteran's records are internally consistent, as evidenced by the letter he received from the service department commending the Veteran for his service in the Coast Guard during a rescue mission when the plane he was flying in was struck by lightning and sustained damage.  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996). 

Finally, the Board finds it significant that a private psychologist in 2005 and licensed social worker in 2007, as well as a VA primary care physician in 2009 have determined that the Veteran has PTSD, in part, as a result of his stressor of being on the airplane that was struck by lightning.  The August 2006 VA examiner found that the Veteran did not have PTSD or any other psychiatric disorder as a result of his military service, but there is no reason shown to value this opinion over the opinions of the other medical professionals who also took the Veteran's history and evaluated the Veteran.  

As noted above, when, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  Because there is a medical diagnosis of PTSD related to the claimed in-service stressor, and credible supporting evidence of the occurrence of that stressor, the Board concludes that the evidence supports the grant of service connection for an acquired psychiatric disorder to include PTSD.  Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for an acquired psychiatric disorder (claimed as PTSD) is granted.


ORDER

Entitlement to service connection for an acquired psychiatric disorder (claimed as PTSD) is granted.


REMAND

The Veteran seeks service connection for bilateral hearing loss, which he relates to exposure to acoustic trauma primarily during his duties as a jet engine mechanic in the U.S. Coast Guard.  

For VA purposes, impaired hearing will not be considered to be a disability unless the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Veteran underwent a number of audiological evaluations during his nine years of service, although none of the auditory thresholds met the criteria for hearing loss pursuant to 38 C.F.R. § 3.385.  A March 1987 audio examination notes an auditory threshold of 30 in the left ear at 4,000 Hz.  Mild hearing loss of the left ear with mild progression was noted.  A July 1993 audio evaluation shows an auditory threshold of 35 in the left ear at 4,000 Hz.

After service, a VA audiology examination found that the Veteran's hearing was within normal limits.

Most recently, however, a March 2010 VA audiology consult notes that the Veteran had a diagnosis of hearing loss or hearing impairment.  It was noted that audiology services requested included audiologic assessment and hearing aid evaluation and fitting.  

A May 2010 VA ENT consult notes that the Veteran had a hearing test on April 14, 2010 that revealed high frequency asymmetry, worse in the left ear.  The small possibility of an acoustic tumor also was discussed.  

There is no actual clinical audiological evaluation of record, however.  Records from the Veteran's April 14, 2010 hearing test need to be obtained, as they are relevant to the claim on appeal.

Also, as the record shows exposure to acoustic trauma in service with a shift in auditory thresholds, particularly in the left ear, during service, and current findings of hearing loss, a medical examination is necessary to resolve this issue. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all recent audiological and/or ENT  treatment records from the VAMC in Providence, including copies of the hearing test performed on April 14, 2010.  Document all attempts and indicate in the request that a response is required.  If efforts to obtain these records are unsuccessful, notify the Veteran and describe any further action to be taken by the RO with respect to the claim.

2.  Thereafter, schedule the Veteran for a VA audiological/ ENT examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should perform a thorough audiological/ ENT evaluation and determine whether the Veteran has hearing loss of the right or left ear and/or an acoustic tumor of either ear.  

The examiner also should assess whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any right or left ear hearing loss and/or acoustic tumor that had its clinical onset during active service or are related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge the evidence of exposure to acoustic trauma in service.  The examiner also should acknowledge the Veteran's statements asserting symptoms in service and since his discharge from service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Finally, readjudicate the claim on appeal.  If the benefits remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


